Citation Nr: 0606506	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to March 
1952 and from October 1946 to December 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which notified the veteran that they could 
not reopen his claim of service connection for retinitis 
pigmentosa without new and material evidence.  The veteran 
filed his notice of disagreement (NOD) in July 1998.  

In July 2004, the Board determined that clear and mistakable 
error (CUE) had not been committed in a September 23, 1991, 
rating decision that denied service connection for retinitis 
pigmentosa.  The Board remanded the veteran's request to 
reopen a claim for service connection for retinitis 
pigmentosa for preparation of a statement of the case (SOC) 
as one had not been issued pursuant to the veteran's July 
1998 NOD.  The SOC was issued in February 2005.  The veteran 
perfected his appeal.  See VA Form 9 received in April 2005.   
The claim has been returned to the Board. 

The de novo claim of entitlement to service connection for 
retinitis pigmentosa is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Veterans 
Benefits Administration, Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant medical and lay evidence obtainable and 
necessary to render a decision in this matter has been 
received.

2.  In a September 1991 rating decision, VA denied the 
veteran's claim for service connection for retinitis 
pigmentosa.  The veteran did not appeal.  
3.  Evidence submitted since the September 1991 final denial 
of the veteran's claim bears directly and substantially upon 
the specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The September 1991 rating decision denying entitlement to 
service connection for retinitis pigmentosa, is final.  38 
U.S.C.A. §§ 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2005).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for retinitis 
pigmentosa.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (1999); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

In this case, the Board is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for retinitis pigmentosa has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in reopening the claim.  Further, the de novo 
claim for service connection is being remanded to the RO for 
reasons set forth in greater detail below.  Therefore, any 
outstanding development not already conducted by VA with 
regard to whether new and material evidence has been 
presented is without prejudice; hence, any deficiencies in 
the duties to notify and to assist constitute harmless error.  

Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

The record shows that, by a September 1991 rating decision, 
the RO denied a claim for service connection for a 100 percent 
visual field contraction due to retinitis pigmentosa.  The 
veteran was notified of the decision in October 1991.  The 
veteran did not appeal and that decision became final.  See 
38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran filed the instant claim to reopen in July 1997.  In 
October 1997, the RO notified the veteran that they were 
confirming the previous denial for service connection for 
retinitis pigmentosa as the condition was congenital in nature 
and was not shown to have been aggravated, beyond the normal 
progression, during his active duty service.  The veteran 
filed his NOD in January 1998.  

In March 1998, the RO sent the veteran another letter 
indicating that if he wanted to reopen his claim, he would 
have to provide new and material evidence that showed his 
retinitis pigmentosa was aggravated during his military 
service.  The RO notified the veteran in July 1998 that his 
claim could not be reopened as he did not submit new and 
material evidence sufficient to reopen his claim.  The veteran 
filed an additional NOD in July 1998.

The basis for the denial of service connection in the 
September 1991 rating decision was that the veteran's 
entrance examination showed the veteran had uncorrected 
defective vision of 20/70 bilaterally.  Further, that the 
first complaints with respect to defective vision were in 
December 1951, when the veteran relayed a history of poor 
night vision since age 14.  The veteran was diagnosed with 
retinitis pigmentosa, not in the line of duty, but existing 
prior to service.  The RO concluded that retinitis pigmentosa 
was congenital in nature and was not shown to have been 
aggravated, beyond normal progression, during the veteran's 
active duty service.  

The relevant evidence available to the RO in September 1991 
included the veteran's service medical records from his 
period of service covering February 1951 to March 1952 and a 
May 1991 VA examination, which noted the veteran had 
retinitis pigmentosa diagnosed in 1950.

Additional evidence has been associated with the claims file 
since the RO's September 1991 final denial.  This evidence 
includes VA outpatient treatment records dated between 2000 
and 2002 that indicate the veteran was totally blind 
secondary to retinitis pigmentosa.  A November 1998 letter 
from Dr. ERT noted the veteran was legally blind and had been 
followed with retinitis pigmentosa involving each eye since 
1951.

A November 1998 letter from JRL, O.D., revealed the veteran 
had retinitis pigmentosa.  JRL, O.D., noted the veteran 
informed him that during his military service he was on duty 
in a "sunny beach environment."  He opined this exposure 
could have exacerbated the veteran's eye condition and led to 
poorer vision in later life than if he had not been exposed 
to extreme light levels.  An additional letter from JRL, 
O.D., dated in January 2006 opined it was more likely than 
not that the course of the veteran's retinitis pigmentosa was 
aggravated beyond the natural progression by the excessive 
ultraviolet and sun exposure incurred during his tour of duty 
in the "Pacific."  JRL, O.D., concluded that retinitis 
pigmentosa pre-existed the veteran's military service, 
however; the conditions under which the veteran served led to 
more loss of vision than would be expected.

A January 2006 lay statement from a "buddy" indicated that 
he served with the veteran in the 315th Engineers Port 
Construction Company stationed on the Puget Sound in the 
Pacific.  The statement further noted that their training was 
done by the sand and water, and from February 1951 to 
December 1951, they continued to work on projects near the 
water and sand.  The statement concluded that the veteran 
began having problems with keeping his eyes open in the 
sunlight and adjusting to light when he came indoors out of 
the sun in late 1951.   

A January 2006 letter from Dr. ERT noted the veteran was 
diagnosed with retinitis pigmentosa and bilateral cataracts 
in 1979.  He indicated the veteran was legally blind and that 
his disease had rapidly progressed.  He opined "excessive 
exposure to sunlight during [the veteran's] time in the 
military and especially being stationed in the Pacific may 
have aggravated his condition."

The previous denial of the veteran's claim in September 1991 
was due to the absence of probative evidence that retinitis 
pigmentosa was aggravated, beyond the natural progression, 
during the veteran's active military service.  While the 
Board notes that additional service medical records for the 
period of service covering October 1946 to December 1946 are 
supplemental reports from the Army received after the 
September 1991 rating decision became final, they are not 
considered "new" evidence.  These records confirm that 
retinitis pigmentosa was pre-existing the veteran's military 
service.  In fact, a November 1946 Certification of 
Disability for Discharge found that the veteran became unfit 
for duty in October 1946, but the disability had an onset of 
1936.  

In contrast, the opinions from JRL, O.D., and Dr. ERT are new 
in that they were not previously of record.  Moreover, JRL, 
O.D., opined the veteran's retinitis pigmentosa was 
aggravated beyond the natural progression by the excessive 
ultraviolet and sun exposure incurred during his tour of duty 
in the "Pacific."  Dr. ERT noted the veteran's retinitis 
pigmentosa may have been aggravated by being stationed in the 
"Pacific."  These records are relevant and probative with 
respect to the crucial matter of whether or not the veteran's 
pre-existing condition was aggravated by service.  
Consequently, these new medical opinions are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim for service connection 
for retinitis pigmentosa is successful.  

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for retinitis 
pigmentosa, and to this extent, the appeal is granted.




REMAND

In the instant case, the veteran's de novo claim for service 
connection for retinitis pigmentosa must be remanded for 
compliance with the notice and duty to assist provisions of 
the VCAA.  The veteran has claimed that his pre-existing 
retinitis pigmentosa was the result of exposure to excessive 
ultraviolet light during his second tour of duty, i.e. 
February 1951 to March 1952.

The pertinent regulations indicate that every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.
Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this matter, the veteran's DD-214 for his honorable 
discharge in March 1952 indicates the veteran was assigned to 
the 315th Engineer Port Construction Company in Fort Worden, 
Washington.  Service medical records dated between October 
1946 and December 1946 indicate that retinitis pigmentosa was 
pre-existing the veteran's military service.  A November 1946 
Certification of Disability for Discharge revealed the 
veteran was found unfit for duty as of October 1946, but the 
disability had an onset of 1936.   

Service medical records from the veteran's period of service 
covering February 1951 to March 1952 contain an October 1950 
Report of Medical Examination, which noted the veteran's 
uncorrected vision was 20/70 bilaterally.  Entries dated in 
December 1951 show the veteran complained of loss of visual 
acuity.  The examiner noted the veteran reported being unable 
to see at night since age 14.  The veteran was diagnosed with 
retinitis pigmentosa, not incurred in the line of duty, but 
pre-existing service.

A November 1998 letter from JRL, O.D., revealed the veteran 
had retinitis pigmentosa.  JRL, O.D. noted the veteran 
informed him that during his military service he was on duty 
in a "sunny beach environment."  He opined this exposure 
could have exacerbated the veteran's eye condition and led to 
poorer vision in later life than if he had not been exposed 
to extreme light levels.  An additional letter from JRL, 
O.D., dated in January 2006 opined it was more likely than 
not that the course of the veteran's retinitis pigmentosa was 
aggravated beyond the natural progression by the excessive 
ultraviolet and sun exposure incurred during his tour of duty 
in the "Pacific."  JRL, O.D., concluded that retinitis 
pigmentosa pre-existed the veteran's military service, 
however; the conditions under which the veteran served led to 
more loss of vision than would be expected.

A January 2006 letter from Dr. ERT noted the veteran was 
diagnosed with retinitis pigmentosa and bilateral cataracts 
in 1979.  He opined "excessive exposure to sunlight during 
[the veteran's] time in the military, and especially being 
stationed in the Pacific, may have aggravated his 
condition." (Emphasis added).  

As the record stands, there is not sufficient medical 
evidence to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d).  It is not clear from JRL, O.D.'s, or Dr. ERT's 
opinions whether they knew the exact location of the 
veteran's February 1951 to March 1952 tour of duty.  The 1998 
and 2006 letters referenced service in a "sunny beach 
environment" and the "Pacific."  Further, Dr. ERT's 
opinion did not indicate whether the veteran's retinitis 
pigmentosa was aggravated beyond the natural progression of 
the disease.  Thus, a remand is necessary to determine 
whether the veteran's pre-existing retinitis pigmentosa was 
aggravated, beyond the natural progression, during the 
veteran's active military service.  The examiner is asked to 
address the specific questions set forth in the numbered 
paragraphs below. 

The Board notes that the January 2006 letters from Dr. ERT 
and JRL, O.D., as well as the January 2006 buddy statement, 
were submitted directly to the Board.  They were not 
previously considered by the RO in rendering a decision on 
the merits of the veteran's claim.  The veteran did not 
submit a written waiver of initial RO consideration of the 
newly submitted pertinent evidence.  38 C.F.R. § 20.1304.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  VBA AMC should arrange for the 
veteran to be examined by an 
ophthalmologist.  The examiner should 
review all pertinent medical records in 
the claims file and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  The examiner is asked to 
state whether any pre-existing retinitis 
pigmentosa was aggravated by the 
veteran's active duty service with the 
315th Engineer Port Construction Company 
in Fort Worden, Washington.  If the 
examiner determines there was an increase 
in disability during service, he/she 
should state whether the increase was due 
to the natural progress of the disease.  
The examiner is asked to make specific 
reference to the veteran's service 
medical records and any post-service 
treatment reports, to include the January 
2006 opinions of JRL, O.D., and Dr. ERT.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

3.  Thereafter, VBA AMC should 
readjudicate the claim for service 
connection for retinitis pigmentosa.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and a summary of the 
evidence, to include the January 2006 
medical opinions of Dr. ERT and JRL, 
O.D., and the January 2006 buddy 
statement, and the applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


